Citation Nr: 1234687	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an effective date earlier than September 12, 2006, for the award of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1978 to November 1998.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral pes planus and assigned an initial 30 percent disability rating, effective September 12, 2006.  

In July 2009, the appellant submitted a notice of disagreement with the initial disability rating assigned for his service-connected bilateral pes planus.  A Statement of the Case addressing the issue was provided to him in July 2010.  Later that month, the appellant perfected his appeal of that issue via his submission of a timely VA Form 9.  In June 2012, the appellant testified at a Board videoconference hearing with respect to the issue of entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  A transcript of that hearing is associated with the claims file.  

The Board also observes that in March 2010, the appellant submitted a statement disagreeing with the effective date assigned by the RO for the award of service connection for bilateral pes planus.  The record currently available to the Board contains no indication that the RO has issued a Statement of the Case addressing the issue of entitlement to an effective date earlier than September 12, 2006, for the award of service connection for bilateral pes planus.  Under these circumstances, a remand is necessary.  See 38 C.F.R. § 19.9(c)(2011); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand is necessary).

In August 2011, the appellant submitted a claim of entitlement to VA outpatient dental treatment.  The record currently available to the Board contains no indication that this claim has been addressed.  Therefore, the Board does not have jurisdiction over the matter and it is referred to the RO for appropriate action, including referral to the appropriate Veterans Health Administration (VHA) outpatient clinic.  See 38 C.F.R. § 3.381 (2011), as amended by 77 Fed. Reg. 4469 (Jan. 30, 2012) (reflecting the respective responsibilities of VHA and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment); see also VBA Fast Letter No. 12-18 (July 10, 2012).  

For the reasons set forth below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has evaluated the appellant's service-connected bilateral pes planus as 30 percent disabling pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276, pertaining to acquired flatfoot.  The appellant seeks an initial rating in excess of 30 percent, arguing that his disability is severe enough to warrant the assignment of an initial 50 percent rating.  See e.g. July 2010 substantive appeal.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011), a 30 percent rating is assigned for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus characterized by extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

At his June 2012 Board hearing, the appellant indicated that his doctor had provided an examination report indicating that his bilateral pes planus was productive of "pronounced severe disability," with extreme tenderness, inward displacement, and severe spasm of the feet.  See Transcript at page 6.  The Board has reviewed the record on appeal, including February 2009, March 2009, and August 2010 examination reports provided by the appellant's private podiatrist, but is unable to locate an examination report which contains the findings reported at the June 2012 Board hearing.  Indeed, the February 2009, March 2009, and August 2010 examination reports characterize the appellant's symptoms as moderate.  

The appellant is therefore advised that it would be to his benefit to submit a copy of the examination report referenced during his June 2012 Board hearing.  Given the applicable rating criteria cited above, an examination report characterizing the appellant's bilateral pes planus as pronounced and documenting extreme tenderness, inward displacement, and severe spasm is highly relevant and favorable to his claim.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

In addition, given the appellant's hearing testimony, the Board finds that another VA medical examination is necessary to ensure that his service-connected bilateral pes planus disability is appropriately evaluated.  38 C.F.R. § 3.159 (c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to an effective date earlier than September 12, 2006, for the award of service connection for bilateral pes planus.  The Statement of the Case must include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Ask the appellant to identify all medical care providers who treated him for his bilateral pes planus during the period of current claim.  After securing any necessary release(s), obtain those records.  The appellant should be informed that in the alternative he may obtain and submit the records himself, including a copy of the examination report that he referenced during his June 2012 Board hearing.

3.  The appellant should be afforded a VA medical examination for the purposes of determining the severity of his service-connected bilateral pes planus.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to specifically delineate all symptomatology associated with the appellant's service-connected bilateral pes planus, to include specifying whether the following are present or absent:  extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should also characterize the severity of the appellant's service-connected bilateral pes planus, to include stating whether it is appropriately characterized as moderate, severe, or pronounced.  A complete rationale for any opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claim, considering all the evidence of record.  If the claim remains denied, he and his representative should be provided with a Supplemental Statement of the Case as appropriate and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


